DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed February 9, 2021, with respect to the rejection(s) of claim(s) 1 and 9 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie (US 2015/0054078) and Gwak (US 2019/0131171).	Applicant’s arguments, see page 7, filed February 9, 2021, with respect to Claim 15 have been fully considered and are persuasive.  The rejection of October 16, 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0054078) in view of Gwak (US 2019/0131171).	Claim 1, Xie discloses (Fig. 2I) a device comprising: R, replacement gate structure, may be tungsten or aluminum, Para [0038]); 	a dielectric isolation region (114, gate separation structure, may be insulating material, Para [0032]) separating the first metal gate into a first portion and a second portion (view Y-Y, 114 separates R into left and right portion, hereinafter “1st” and “2nd”); 	a source/drain region (124, epi semiconductor layer, Para [0035]) on a side of the first portion of the first metal gate (left 124 is on a side of 1st), wherein the source/drain region and the first portion of the first metal gate forms a first transistor (left 124 and R would form source/drain and gate of a transistor); 	an inter-layer dielectric (130, insulating material, Para [0036]) embedding the first metal gate therein (130 embeds R). 	Xie does not explicitly disclose a contact plug extending into the inter-layer dielectric to electrically couple to the source/drain region; and a dielectric contact spacer comprising portions on opposite sides of, and contacting, the contact plug.	However, Gwak discloses (Fig. 2) a contact plug (75/76, source/drain contact plugs, Para [0021]) extending (75 extends into 39) into an inter-layer dielectric (39, interlayer insulation layer, Para [0027]),  to electrically couple (75 is coupled to 33) to a source/drain region (33, source/drain region, Para [0022]); and 	a dielectric contact spacer (65D, drain contact spacer, Para [0034]) comprising portions on opposite sides of, and contacting, the contact plug (65D have portions on opposite side of and contacting 75).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source/drain contact plug with spacer of Gwak as it can result in high integration by minimizing spacing between adjacent contact plugs (Gwak, Para [0003] – [0004]).	Claim 4, Xie in view of Gwak discloses the device of claim 1.Rs as seen in view X-X), wherein the dielectric isolation region further separates the second metal gate into a third portion and a fourth portion (114 would further separate additional R into a third and fourth portion as seen in Fig. 2I).	Claim 5, Xie in view of Gwak discloses the device of claim 1.	Xie discloses (top view of Fig. 2I) wherein in a top view of the device, the dielectric isolation region has a first lengthwise direction perpendicular to a second lengthwise direction of the first metal gate (114 has a first lengthwise direction perpendicular to a second lengthwise direction of R).	Claim 6, Xie in view of Gwak discloses the device of claim 1.
	Gwak discloses (Fig. 2) wherein the dielectric contact spacer forms a ring encircling the contact plug (65D forms a ring encircling 75).	Claim 7, Xie in view of Gwak discloses the device of claim 1.	Gwak discloses (Fig. 2) further comprising: 	an additional contact plug (76, source/drain contact plugs, Para [0021]); and 	an additional dielectric contact spacer (65S, source contact spacer, Para [0027]) encircling the additional contact plug (65S encircles 76), 	wherein the additional contact plug and the additional dielectric contact spacer extend into the dielectric isolation region (76 and 65S would extend into 39), and 	a first lengthwise direction of the additional contact plug is perpendicular to a second lengthwise direction of the additional dielectric contact spacer (a first lengthwise direction 76 can be perpendicular to a second lengthwise direction of 65S see Fig. 1).	Claim 8, Xie in view of Gwak discloses the device of claim 1.	Gwak discloses (Fig. 2) wherein in a cross-sectional view of the device, the dielectric contact spacer forms an interface with the dielectric isolation region, and the interface comprises a step, with 65D and 39 shown in III-III’ has a step with a vertical part and horizontal part).	Claim 9, Xie discloses (Fig. 2I) a device comprising: 	a semiconductor substrate (102, substrate, Para [0028]); 	isolation regions (104, isolation structure, Para [0039]) extending into the semiconductor substrate (104 extends into 102); 	a semiconductor strip (102C/102D, active regions, Para [0039]) between opposing portions of the isolation regions (102C/102D are between 104); 	a semiconductor fin (106, fins, Para [0039]) overlapping the semiconductor strip (106 overlaps 102C/102D); 	a gate stack (R, replacement gate structure, Para [0038]);  on a top surface and sidewalls of the semiconductor fin (R formed on top surface and sidewalls of 106); 	a dielectric isolation region (114, gate separation structure, may be insulating material, Para [0032])  contacting the gate stack (114 contacts R); 	a source/drain region (124, epi semiconductor layer, Para [0035])  on a side of the gate stack (124 on a side of R); 	Xie does not explicitly disclose a contact plug over and electrically coupling to the source/drain region; and a dielectric contact spacer between, and contacting, the contact plug and the dielectric isolation region.	However, Gwak discloses (Fig. 2) a contact plug (75, source/drain contact plugs, Para [0021]) over and electrically coupling to the (75 is coupled to 33) to a source/drain region (33, source/drain region, Para [0022]); and 	a dielectric contact spacer (65D, drain contact spacer, Para [0034]) between, and contacting, the 65D contacts 75 and 39) and a dielectric isolation region (39, interlayer insulation layer, Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source/drain contact plug with spacer of Gwak as it can result in high integration by minimizing spacing between adjacent contact plugs (Gwak, Para [0003] – [0004]).	Claim 10, Xie in view of Gwak discloses the device of claim 9.	Gwak discloses (Fig. 2) wherein the dielectric contact spacer encircles the contact plug (65D encircles 75).	Claim 11, Xie in view of Gwak discloses the device of claim 9.	Xie discloses (Fig. 2I) further comprising: 	a gate electrode in the gate stack (R is replacement gate formed of aluminum or tungsten, Para [0038]); and 	a gate spacer (122, sidewall spacers, Para [0035]) on a sidewall of the gate electrode (122 formed on sidewalls of R), wherein the dielectric isolation region is in contact with both of the gate spacer and the gate electrode (Fig. 2I, 114 is in contact with 122 and R as seen in the different views).	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0054078) in view of Gwak (US 2019/0131171) in further view of  in view of Bohr (US 2011/0156107).	Claim 12, Xie in view of Gwak discloses the device of claim 9.	Xie in view of Gwak does not explicitly disclose wherein the dielectric isolation region has a void therein, and a sidewall of the dielectric contact spacer is exposed to the void.	However, Bohr discloses wherein a dielectric isolation region has void therein (ILD layers comprise dielectric isolation region 110a which may comprise void one shown in Fig. 8A, Para [0035]), and a sidewall of a dielectric contact spacer is exposed to the void (Fig. 8B, sidewall of sidewall 804 is exposed to void, Para [0075]).	Therefore it would have been obvious to one of ordinary skill in the art to apply the void of Bohr as it can help reduce dielectric constants (Bohr, Para [0035]).	Claim 13, Xie in view of Gwak and Bohr discloses the device of claim 12.	Bohr discloses (Fig. 8B) wherein the void extends from a top surface of the dielectric isolation region to an intermediate level between the top surface and a bottom surface of the dielectric isolation region (void in 110a extends from top of 110a to at least an intermediate level between top surface of 110a and bottom surface of 110a).	Claim 14, Xie in view of Gwak and Bohr discloses the device of claim 12, further comprising: 	an inter-layer dielectric (Gwak, Fig. 2, 47/54, gate spacer/gat contact spacer, Para [0027]), with the gate stack (gate stack R of Xie, is equivalent to gate electrodes 41 of Gwak, Para [0027]) being in the inter-layer dielectric (41 is in 47/54); and 	an etch stop layer (83, etch stop layer, Para [0027]) over and contacting the inter-layer dielectric and the dielectric contact spacer (83 is over and contacts 47/54 and 65D).	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0054078) in view of Hsiao (US 2015/0279975).	Claim 1, Xie discloses (Fig. 2I) a device comprising: 	a first metal gate (R, replacement gate structure, may be tungsten or aluminum, Para [0038]); 	a dielectric isolation region (114, gate separation structure, may be insulating material, Para [0032]) separating the first metal gate into a first portion and a second portion (view Y-Y, 114 separates R into left and right portion, hereinafter “1st” and “2nd”); 	a source/drain region (124, epi semiconductor layer, Para [0035]) on a side of the first portion of the first metal gate (left 124 is on a side of 1st), wherein the source/drain region and the first portion of the first metal gate forms a first transistor (left 124 and R would form source/drain and gate of a 130, insulating material, Para [0036]) embedding the first metal gate therein (130 embeds R). 	Xie does not explicitly disclose a contact plug extending into the inter-layer dielectric to electrically couple to the source/drain region; and a dielectric contact spacer comprising portions on opposite sides of, and contacting, the contact plug.	However, Hsiao discloses (Figs. 8A-8C) a contact plug (342, source/drain contacts, Para [0034]) extending into (342 extends into 340) an inter-layer dielectric (340, interlayer dielectric, Para [0034]) to electrically couple (342 coupled to 332/334, Para [0031] – [0034]) to a source/drain region (332/334, source/drain regions, Para [0031]); and 	a dielectric contact spacer (338, Contact etch stop layer, Para [0033]) comprising portions on opposite sides of, and contacting, the contact plug (338 is on opposite sides and contacts of 342 as seen in Fig. 8A).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source/drain contact with a CESL of Hsiao as the provides connection to the source drain region and the CESL can be used to improve the stress of the device (Para [0034]). 	Claim 2, Xie in view of Hsiao discloses the device of claim 1.	Hsiao discloses (Figs. 8A-8C) wherein the dielectric contact spacer has a sidewall contacting a sidewall of the dielectric isolation region (Figs. 8A-8B show 338 contacts sidewall of 340).	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0054078) in view of Hsiao (US 2015/0279975) in further view of  in view of Bohr (US 2011/0156107).	Claim 3, Xie in view of Hsiao discloses the device of claim 9.	Xie in view of Hsiao does not explicitly disclose wherein the dielectric isolation region comprises a void, and the void extends to the dielectric contact spacer, with the sidewall of the dielectric contact 110a which may comprise void one shown in Fig. 8A, Para [0035]), and a sidewall of a dielectric contact spacer is exposed to the void (Fig. 8B, sidewall of sidewall spacer 804 is exposed to void, Para [0075]).	Therefore it would have been obvious to one of ordinary skill in the art to apply the void of Bohr as it can help reduce dielectric constants (Bohr, Para [0035]).		
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 15 (from which claims 16-20 depend), a dielectric isolation region contacting at least one of the first gate dielectric and the first gate electrode, at least one of the second gate dielectric and the second gate electrode, the first contact spacer, and the second contact spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819